 Case 4:19-cv-04141-KES Document 23 Filed 10/21/19 Page 1 of 5 PageID #: 314



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF SOUTH DAKOTA
                                  SOUTHERN DIVISION

WELLS FARGO BANK, N.A.,

         Interpleader Plaintiff,
vs.
                                                             Case No.: 4:19-cv-04141-KES
ANTONIO CABALLERO,

KEITH STANSELL, MARC GONSALVES,
THOMAS HOWES, JUDITH JANIS,
CHRISTOPHER JANIS, MICHAEL JANIS,
JONATHAN JANIS and

OLIVIA PESCATORE, JOSH PESCATORE,
JADA PESCATORE, JARROD PESCATORE,
JORDAN PESCATORE, CAROL PESCATORE
HARPSTER individually and as the representative
of the estate of FRANK PESCATORE SR.,
 RICHARD PESCATORE, JOHN PESCATORE,
CAROLYN PESCATORE and

BANCO CONTINENTAL S.A.,
GOVERNMENT OF HONDURAS, and
INVERSIONES CONTINENTAL (PANAMA),
S.A. DE C.V. a/k/a GRUPO CONTINENTAL

         Interpleader Defendants.

_________________________________________ )

                MOTION TO TRANSFER BECAUSE OF IMPROPER VENUE

         Pursuant to Fed. R. Civ. P. 12(b)(3) and 28 U.S.C. §§ 1404(a) and 1406(a), the ATA

Judgment Creditors hereby move to transfer venue to the U.S. District Court for the District of

Columbia (“D.D.C.”). None of the defendants reside in South Dakota. As such, Wells Fargo’s

Amended Complaint fails to satisfy the required statutory interpleader venue rule in 28 U.S.C. §

1397 and venue is improper in this district, but can be cured by transfer to the D.D.C.




90120150.1
 Case 4:19-cv-04141-KES Document 23 Filed 10/21/19 Page 2 of 5 PageID #: 315



         The ATA Judgment Creditors moving for transfer are: Keith Stansell, Marc Gonsalves,

Thomas Howes, Judith Janis, Christopher Janis, Michael Janis, Jonathan Janis (the Stansell ATA

Judgment Creditors), and Olivia Pescatore, Josh Pescatore, Jada Pescatore, Jarrod Pescatore,

Jordan Pescatore, Carol Pescatore Harpster, individually and as Representative of the Estate Of

Frank Pescatore Sr., Richard Pescatore, John Pescatore, and Carolyn Pescatore (the Pescatore

ATA Judgment Creditors) (collectively, the ATA Judgment Creditors).

Respectfully submitted October 21, 2019.

                                            /s/ Timothy W. Billion
                                            Timothy W. Billion, Esq.
                                            ROBINS KAPLAN LLP
                                            140 North Phillips Avenue, Suite 307
                                            Sioux Falls, SD 57104
                                            Telephone:     (605) 740-7102
                                            Email: TBillion@RobinsKaplan.com

                                            Local Counsel for the ATA Judgment Creditors

                                            Newton P. Porter, Esq.
                                            Tony Korvick, Esq.
                                            PORTER & KORVICK, P.A.
                                            9655 South Dixie Highway Suite 208
                                            Miami, Florida 33156
                                            Telephone:    (305) 373-5040
                                            Email: nporter@porterandkorvick.com
                                            Email: tkorvick@porterandkorvick.com

                                            Counsel for the Stansell ATA Judgment Creditors




                                               2
90120150.1
 Case 4:19-cv-04141-KES Document 23 Filed 10/21/19 Page 3 of 5 PageID #: 316



                                CERTIFICATE OF SERVICE


     I hereby certify that on October 21, 2019, I electronically filed the foregoing
document with the Clerk of the Court for the United States District Court by using the
CM/ECF system, which constitutes service on the following parties:

Daniel R. Fritz , II
Timothy R. Rahn
Ballard Spahr LLP
101 South Reid Street, Suite 302
Sioux Falls, SD 57103
(605) 978-5200
Fax: (605) 978-5225
Email: fritzd@ballardspahr.com
Email: rahnt@ballardspahr.com
Counsel for Wells Fargo Bank, N.A.

Joseph I. Zumpano
Leon N. Patricios
Zumpano Patricios, P.A.
312 Minorca Avenue
Coral Gables, FL 33134
(305) 444-5565
Fax: (305) 444-8588
Email: jzumpano@zplaw.com
Email: lpatricios@zplaw.com

James R. Myers
Joshua D. Zellmer
Myers Billion, LLP
PO Box 1085
Sioux Falls, SD 57101-1085
(605) 336-3700
Fax: (605) 336-3786
Email: jmyers@myersbillion.com
Email: jzellmer@mysersbillion.com
Counsel for Antonio Caballero




                                           3
90120150.1
 Case 4:19-cv-04141-KES Document 23 Filed 10/21/19 Page 4 of 5 PageID #: 317




Stephen D. Bell , Esq.
Dorsey & Whitney LLP
125 Bank Street #600
Missoula, MT 59802
(406) 721-6025
Fax: (303) 629-3405
Email: bell.steve@dorsey.com
Counsel for Republic of Honduras

                                                    /s/ Timothy W. Billion




                            CERTIFICATE OF SERVICE
                     TO NON-APPEARING PARTIES OR COUNSEL

I HEREBY CERTIFY that on October 21, 2019, I electronically filed the foregoing with the
Clerk of the Court by using the CM/ECF system. I further certify that I served the foregoing
document by electronic mail or First Class international mail to the following persons who are
not on ECF:
ANTONIA KONKOLY
Trial Attorney, Federal Programs Branch
Civil Division, Department of Justice
1100 L Street NW
Washington, DC 20005
Phone: 202-514-2395
Email: antonia.konkoly@usdoj.gov

OFFICE OF FOREIGN ASSETS CONTROL
U.S. Department of the Treasury
1500 Pennsylvania Ave. NW
Washington D.C. 20220
[by email service directly to OFAC counsel in compliance with 31 CFR 501.605]

Juan C. Basombrio, Esq.
Dorsey & Whitney LLP
1401 New York Avenue NW, Suite 900
Washington, DC 20005
(202) 442-3548
Email: basombrio.juan@dorsey.com
Counsel for Republic of Honduras




                                               4
90120150.1
 Case 4:19-cv-04141-KES Document 23 Filed 10/21/19 Page 5 of 5 PageID #: 318



Alex C. Lakatos, Esq.
MAYER BROWN LLP
Attorneys for Garnishee Wells Fargo Bank, N.A.
1999 K Street N.W. (Office 842)
Washington, DC 20006-1101
(202) 263-3312
alakatos@mayerbrown.com

Nathaniel A. Tarnor, Esq.
HAGENS BERMAN SOBOL SHAPIRO, LLP
555 Fifth Avenue, Suite 1700
New York, NY 10017
Telephone: (646) 543-4992
Email: NathanT@hbsslaw.com

BANCO CONTINENTAL, S.A.
Centro Comercial Nova Prisa 390
9-10 Avenida NO, Boulevard Morazan
San Pedro Sula, Cortes, Honduras

INVERSIONES CONTINENTAL (PANAMA), S.A. DE C.V.
Calle 50 con Aquilino de la Guardia
Plaza Blanco General, Piso 20
Panama City, Panama

INVERSIONES CONTINENTAL (PANAMA), S.A. DE C.V.
c/o Bernardo M. Cremades
B. Cremades y Asociados
Calle de Goya, 18, 2 Planta, 28001
Madrid, Spain

                                                 /s/ Timothy W. Billion




                                             5
90120150.1
